Citation Nr: 0718717	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-13 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent from January 27, 
2003, to June 29, 2003, and from November 1, 2003, to March 
11, 2004, and in excess of 50 percent from March 12, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that granted service connection for PTSD and assigned a 
30 percent disability rating, effective in January 2003.  A 
September 2003 rating assigned a temporary total rating based 
on hospitalization and treatment for a service-connected 
disability, effective June 30, 2003.  A February 2004 rating 
continued the temporary total hospitalization rating through 
the end of October 2003, continuing the 30 percent evaluation 
thereafter.  A Supplemental Statement of the Case (SSOC) 
dated in February 2005 increased the rating to 50 percent 
disabling, effective March 12, 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In March 2004, the veteran filed his Substantive Appeal (Form 
9), requesting a hearing before a member of the Board, either 
in person or by video, whichever could be afforded to him 
earlier.  He was never afforded this hearing.  Also in March 
2004, the veteran claimed a total rating based on individual 
unemployability due to service-connected disabilities.  A 
January 2005 rating decision denied this claim.  The veteran 
filed a notice of disagreement in March 2005, and the RO 
issued a Statement of the Case in July 2005.  It appears that 
the claims file was thereafter forwarded to Washington, DC, 
for appellate review.  While no Substantive Appeal, as such, 
for this claim is shown in the file, the Board's review of 
its computer locater service indicates a substantive appeal 
was filed.  If so, this issue is also before the Board.

The Board also observes that in the last compensation and 
pension examination for PTSD, conducted in December 2004, the 
examiner erroneously stated that the veteran was rated one 
hundred percent disabled for PTSD.  Also, the claims file was 
not reviewed.  A temporary total hospitalization rating was 
in effect only for the time period noted above.  If the 
claims file had been available to the examiner, it would have 
been clear that a temporary total hospitalization rating was 
in effect for only a portion of 2003.  The Board notes that 
The American Legion argued in May 2007 that the December 2004 
examiner should have more clearly offered an opinion as to 
whether or not the veteran's PTSD caused him to be 
unemployed, along with his other service-connected 
disabilities.  The Board agrees that the December 2004 VA 
examination report contains error and is incomplete; the 
examiner should be provided the claims file, advised of the 
veteran's ratings for PTSD and asked to describe the extent 
of functional impairment due to PTSD and how that affects 
employability. 

The American Legion further argued in May 2007 that the RO 
should have issued a Supplemental Statement of the Case 
(SSOC) on the issue of the rating for PTSD after 
consideration of the additional treatment records received 
since the February 2005 SSOC.  

Finally, the Board is cognizant of the holding of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the United States Court of Appeals for Veterans Claims 
(Court) held that the notification provided to a claimant in 
a claim for service connection should include information on 
the degree of disability and effective date should service 
connection be granted.  In this case, the veteran was not 
provided with that requisite information; however, there is 
no prejudice to the veteran as the Board is remanding this 
case in part to comply with that notice requirement.  The 
Board is mindful that errors in providing the notice required 
by the Veterans Claims Assistance Act of 2000 are presumed to 
be prejudicial.  Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send to the veteran 
an updated VCAA notice letter which 
complies with the requirements set 
forth in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
July 2005.  After securing the necessary 
release, the RO should attempt to obtain 
these records.

3.  The December 2004 PTSD examiner 
should be provided the veteran's claims 
file, advised of the veteran's ratings 
for PTSD and asked to describe both the 
extent of functional impairment due to 
PTSD and how that affects employability 
during the time period beginning January 
27, 2003.  If that examiner is not able 
to comment on this, then the veteran 
should be afforded a VA examination to 
determine the severity of PTSD and the 
impact PTSD has had on employability 
during the time period beginning January 
27, 2003.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record and readjudicate the 
issue(s) on appeal.  If any benefit 
sought, for which an appeal has been 
perfected, remains denied, the 
appellant and his representative should 
be furnished a SSOC and given the 
opportunity to respond thereto.

5.  The veteran should be afforded a 
hearing before a member of the Board as 
requested in his March 2004 Substantive 
Appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

